DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures are not clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1-22 are objected to because of the following informalities:  the claims include the number of elements/components.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As claimed in claim 6, it is not clear as to what claimed “modulate the in-pixel amplifier 210 in the capacitance mode for a voltage-build”. It does not make any sense regarding “modulate the in-pixel amplifier”.  It should modulate something such as a signal in the in-pixel amplifier. 
For the purpose of the art rejection, the Examiner interprets “modulate the in-pixel amplifier 210 in the capacitance mode for a voltage-build” as “modulate a signal in-pixel amplifier” as the best understanding. 
Claims 7-10 are rejected as being dependent from independent claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2005/0248673) in view of Rhodes (US 6,465,786).

Regarding claim 6, Fowler discloses a CMOS image sensor 200 which enhances a signal to noise ratio in a low-light environment, the CMOS image sensor 200, comprising: 
receive an electromagnetic radiation, for a predetermined duration on a pixel array 102 when a reset switch is deactivated, wherein the pixel array 102 comprises a plurality of photodiodes 202 (see figs. 1-4, 6 and pars. [0015], [0023], [0038], wherein the reset line 103 is set low, turning transistor 102 off and beginning the integration phase, wherein the pixel array 302 comprises a plurality of photodiodes 104); 
release an input electronic signal by an excitation of a depletion region of the plurality of photodiodes 202, wherein the released input electronic signal, due to release of electrons, is temporarily stored in a storage node 220 (see figs. 4, 6 and pars. [0017], wherein photodiode 104 discharges from the reset level downward during the integration phase. At the end of the integration phase, the TX line 201 is set high to start the readout phase. Setting the TX line 201 high turns on transistor 202, and causes the charge on the photodiode 104 to be transferred to the parasitic capacitance); 
transfer the input electronic signal from the storage node 220 to a gate of an in-pixel amplifier 210, wherein the in-pixel amplifier 210 is configured to be in a capacitance mode (see figs. 2, 6 and pars. [0017], [0020]-[0021], [0034], [0038], in which the charge is transferred from the parasitic capacitance to the gate of the transistor 106/606, and the transistor 106/606 is in an accumulation mode);
modulate the signal in the in-pixel amplifier 210 in the capacitance mode for a voltage-build, wherein the voltage build-up augments gain of the input electronic signal to a predetermined level (see figs. 2, 6 and pars. [0014], [0034], [0038], wherein the transistor 106/606 receives signal from the floating diffusion node at the gate of the transistor, therefore the signal at the gate of the transistor is modulated in accumulation mode as a signal/voltage build, and the output of the transistor 106/606 is considered as the voltage build-up augments gain as a predetermined level);
alternate the in-pixel amplifier 210 to a switched biasing mode for suppression of low-frequency noise signals (see figs. 2, 6 and pars. [0036], [0038], [0040], note that the transistor 106/606 switches to a strong inversion mode to reduce the 1/f noise); and 
render a resultant output electronic signal with an increased gain (see fig. 6 and pars. [0036], [0038]).
Fowler does not explicitly disclose a processor and a memory communicatively coupled to the processor. 
However, Rhodes teaches a processor and a memory communicatively coupled to the processor (Rhodes: see col. 9 and lines 42-59, wherein a computer system including a microprocessor and a random access memory 448). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teaching of Rhodes into Fowler’s system in order to execute the system based on instructions by having the processor and the memory. 

Regarding claim 8, Fowler in the combination with Rhodes discloses the CMOS image sensor 200 as claimed in claim 6.
Rhodes further disclose that the plurality of photodiodes 202 is designed on a silicon substrate, capable of converting incoming photons to electrons (Rhodes: see fig. 2, abstract, col. 2, lines 16-18, and lines 60-62, wherein the plurality of photodiodes is designed on a silicon substrate, capable of converting incoming photon to electrical signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teaching of Rhodes into Fowler and Rhodes’s system in order to measure the intensity of light. 

Method claims 1, 3 are drawn to the method of using the corresponding apparatus claimed in claims 6, 8.  Therefore method claims 1, 3 correspond to apparatus claims 6, 8 and are rejected for the same reasons of obviousness as used above.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2005/0248673) in view of Rhodes (US 6,465,786) and further in view of Dupoiron et al. (“Dupoiron”, US 2022/0190016).

Regarding claim 7, Fowler in the combination with Rhodes discloses the CMOS image sensor 200 as claimed in claim 6.
Fowler in the combination with Rhodes does not explicitly disclose that the electromagnetic radiation is in the range of infrared to visible light.
On the other hand, Dupoiron teaches that the electromagnetic radiation is in the range of infrared to visible light (Dupoiron: see par. [0054], noted that the electromagnetic radiation is in the range of a portion of near infrared to visible light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teaching of Dupoiron into Fowler and Rhodes’s system in order to have the device used in different wavelength range. 

Method claims 2 are drawn to the method of using the corresponding apparatus claimed in claims 7. Therefore, method claims 2 correspond to apparatus claims 7 and are rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 11-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 11 that includes:
“an in-pixel switch 222, configured to dynamically toggle the in-pixel amplifier 210 between the capacitance mode and the switched biasing mode; 
a parasitic capacitor 208, connected to the ground and which is further configured to remove stray noise signals to the ground; 
a storage node 220, configured to temporarily store accumulated electrons, generated due to the photoelectric effect on the photodiode 202; and 
a plurality of switches which is configured to act as control switches.”
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        



/NHAN T TRAN/Primary Examiner, Art Unit 2697